 Case 17-41974       Doc 138    Filed 11/19/20 Entered 11/19/20 15:01:50         Desc Main
                                 Document     Page 1 of 3



                    UNTIED STATES BANKRUPTCY COURT
                        DISTRICT OF MASSACHUSETTS
________________________________
                                   )
In re:                             )
                                   )
Sheryl A. Vaccaro,                 )    Chapter 13
                                   )    Case No. 17-41974
                   Debtor          )
________________________________ )


     DEBTOR’S MOTION TO ENTER RULING AND/OR SET STATUS CONFERENCE

        Debtor, in the above captioned matter, hereby moves that this honorable Court

schedule a status conference and/or enter a ruling on her Motion to Avoid Judicial Lien

that was filed on June 23, 2020. In support of this motion, Debtor states:

1.      Debtor filed a voluntary Chapter 13 Petition on November 2, 2017.

2.      On or about June 1, 2020, this Court allowed the Debtor’s Motion for Hardship

        Discharge.

3.      On or about June 16, 2020, the Debtor filed a Motion to Avoid the Judicial Lien of

        Dennis and Amy Fullione.

4.      On or about June 26, the Debtor filed an amended Motion to Avoid the Judicial

        Lien of Dennis and Amy Fullione. (“Amended Motion”) See Docket # 129. This

        Amended Motion superseded the original Motion that was filed on June 16, 2020.

        See Docket # 130

5.      The Amended Motion was served on all affected parties in the manner requested

        in their proofs of claim and a certificate of service was included with the

        Amended Motion. No party has filed a response or objection to the Amended

        Motion within the time allowed by the rules, or after.
 Case 17-41974       Doc 138   Filed 11/19/20 Entered 11/19/20 15:01:50    Desc Main
                                Document     Page 2 of 3



6.    Nearly five months have passed, and no action has been taken on the Amended

      Motion.

      WHEREFORE, Debtor prays that this Honorable Court make a ruling on the

Amended Motion in accordance with the relief that was requested in that motion or set a

status conference.



                                        Respectfully Submitted by:

November 19, 2020
                                        /s/ Dax B. Grantham     ____
                                        Dax B. Grantham, BBO 651066
                                        Grantham Law, LLC
                                        400 TradeCenter, Suite 5900
                                        Woburn, MA 01801
                                        Tel/Fax. (781) 222-0611
                                        notices@grantham.law
 Case 17-41974       Doc 138         Filed 11/19/20 Entered 11/19/20 15:01:50       Desc Main
                                      Document     Page 3 of 3




                    UNTIED STATES BANKRUPTCY COURT
                        DISTRICT OF MASSACHUSETTS
________________________________
                                   )
In re:                             )
                                   )
Sheryl A. Vaccaro,                 )    Chapter 13
                                   )    Case No. 17-41974
                   Debtor          )
________________________________ )


                                        Certificate of Service

     I hereby certify that on November 19, 2020 true copy of the attached DEBTOR’S
MOTION TO ENTER RULING AND/OR SET STATUS CONFERENCE was presented on
the parties listed below in the manner described.

                                               /s/Dax B. Grantham_________
                                               Dax Grantham


 Ch. 13 Bankruptcy Trustee                      Office of the U.S. Trustee
 Chapter 13 Trustee                             Richard King
 Denise M. Pappalardo, Chapter 13               Office of US. Trustee
 PO Box 16607                                   446 Main Street
 11 Pleasant Street, SUITE 200                  14th Floor
 Worcester, MA 016093221                        Worcester, MA 01608-2361

 US Bank Trust NA                               Dennis and Amy Fuccione
 c/o SN Servicing Corp.                         c/o Robert Anctil Esq.
 323 Fifth Street                               Perkins & Anctil, PC
 Eureka, CA 95501                               6 Liberty Way, Suite 201
 First class mail, postage prepaid              Westford, MA 01886
                                                First class mail, postage prepaid
